Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-Effective Amendment No. 2 to Registration Statement on FormS-4 of Remark Media, Inc. of our report dated March 30, 2012 relating to the consolidatedfinancial statements of Banks.com, Inc. and subsidiaries, which appears in such Pre-Effective Amendment No. 2 to Registration Statement.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ Burr Pilger Mayer, Inc. San Francisco, CA May 25, 2012
